Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 25, 2020

The Court of Appeals hereby passes the following order:

A20A1337. CHAUNCEY BARNWELL v. CHRISTINE TATUM.

      Christine Tatum d/b/a Tatum Court Reporting filed suit against Chauncey
Barnwell d/b/a Brown Barnwell, PC in magistrate court. The magistrate court found
in favor of Tatum, and Barnwell appealed to state court. The state court entered a
judgment in favor of Tatum in the amount of $905.80 plus interest and costs.
Barnwell then filed this direct appeal. We, however, lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216
Ga. App. 82, 82 (453 SE2d 119) (1995). And appeals in actions for damages in
which the judgment is $10,000.00 or less likewise must be brought by discretionary
application. OCGA § 5-6-35 (a) (6), (b); Jennings v. Moss, 235 Ga. App. 357, 357
(509 SE2d 655) (1998). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996).
      Barnwell’s failure to comply with the discretionary review procedure deprives
us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/25/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.